Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00554-CV

                          IN THE INTEREST OF I.G., a Child

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-01987
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED January 17, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice